Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses performed by a computer device having a processor and memory storing a plurality of computer programs to be executed by the processor, the method comprising: obtaining an input video sequence; selecting, from one or more candidate video sequence encoding modes, a target video sequence encoding mode for the input video sequence according to one or more attributes of the input video sequence and/or the computer device, the attributes including: a real-time or non-real time application of the input video sequence, a bandwidth for playback of the input video sequence, and a processing speed of the processor, wherein: the selected target video sequence encoding mode is a mixed-resolution encoding mode; and in the mixed-resolution encoding mode, different input video frames in the input video sequence are encoded at varying resolutions that are adaptively adjusted according to the one or more attributes; encoding each of the input video frames of the input video sequence according to the target video sequence encoding mode, including encoding a first frame of the input video frames at a first resolution and a second frame of the input video frames at a second resolution that is distinct from the first resolution; processing each frame of the input video sequence 

Most Pertinent Prior Arts:
US 2006/0245502

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486